       Case 1:16-cr-01097-JCH-KK Document 204 Filed 03/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CORDNY HENRY,

       Petitioner,

v.                                                            Civ. No. 20-10 JCH/KK
                                                              (Cr. No. 16-1097-JCH-KK-2)
UNITED STATES OF AMERICA,

       Respondent.


         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on: (1) Petitioner’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1) (“Motion”),

filed January 6, 2020; and, (2) the Magistrate Judge’s Proposed Findings and Recommended

Disposition (Doc. 9) (“PFRD”), filed February 23, 2021. In the PFRD, United States Magistrate

Judge Kirtan Khalsa recommended that the Court deny Petitioner’s Motion and dismiss this case

with prejudice. (Doc. 9 at 22.) As of the date of entry of this Order, no objections have been filed;

and, upon review of the record, the Court concurs with the Magistrate Judge’s PFRD.

       The Tenth Circuit has held that “a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1060

(10th Cir. 1996). The parties’ failure to timely object to the Magistrate Judge’s Proposed Findings

and Recommended Disposition waives appellate review of both factual and legal questions. In re

Key Energy Res. Inc., 230 F.3d 1197, 1199–1200 (10th Cir. 2000); One Parcel of Real Property,

73 F.3d at 1059.

       IT IS THEREFORE ORDERED as follows:
      Case 1:16-cr-01097-JCH-KK Document 204 Filed 03/23/21 Page 2 of 2




       1.     The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

9) are ADOPTED as an Order of the Court; and,

       2.     Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (Doc. 1) is DENIED, and this case is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.



                                             _______________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
